Mr. Justice Quiñones,
after making the above statement of facts, delivered the opinion of the court as follows:
The-findings of fact of the judgment appealed from, and the conclusions of law, excepting the second, are accepted. The only evidence introduced by the plaintiff, Emilia For-tuito, namely, the testimony of two witnesses who stated that they had been in the service of the married couple, is not, as it should he, sufficiently explicit and circumstantial to allow the court to form a correct judgment of the true causes of the dissensions occurring between the spouses, and the frequency and seriousness thereof, which elements are indispensable in order to judge correctly as to the justice and legality of the divorce sued for.
We adjudge that we should affirm and do affirm the judgment appealed from, with costs against appellant.
Justices Hernández, Sulzbacher and MacLeary, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.